ERICK, J.
I fully concur in the conclusions reached by my Associates for the reasons so ably and exhaustively stated in the foregoing opinions. The only question upon which I had any doubt, namely, the jurisdiction of this court to entertain the application, is so fully answered by Mr. Justice Straup that nothing more need be, nor, indeed, could be, said upon that subject.
The question involved in the application most strongly appeals to my sense of justice. No court should hesitate to correct any wrong arising out of its judgments, when it is within its power to do so. This is especially true with respect to any judgment which affects the honor, integrity, standing, or morals of its officers. While the court should be strict in enforcing the rules of ethics, as they affect the conduct of its officers, yet it should also be ever ready and *344quick to correct any wrong that any of its officers may suffer by reason of its judgment, where such correction is possible and legal. In this case it is made apparent that a wrong exists; and it is equally apparent that we have the power to correct it. That the wrong was brought about through inadvertence and with the purest motives of our predecessors, in an effort to reflect justice and to vindicate the law, cannot relieve us from the duty of correcting it. I therefore heartily join my Associates in the foregoing judgment correcting such wrong.